Title: From George Washington to Thomas Jefferson, 11 September 1793
From: Washington, George
To: Jefferson, Thomas


          
            Sir,
            Elkton [Md.] 11 Septr 1793.
          
          I will thank you to have made out and forwarded to me a Commission for the Collector of
            Annapolis, in place of  Davidson, leaving the name of the person blank to be
            filled up by me.
          You will please to have the U: States seal affixed thereto, and countersigned by you,
            so that it may be sent directly from me to the person who shall be appointed. With much
            esteem, I am Sir, Your mo: humble Servt
          
            Go: Washington
          
        